Citation Nr: 0630095	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-20 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the feet and toenails.

2.  Entitlement to service connection for bilateral varicose 
veins.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for status post 
excision of neurofibroma of the right upper back.

5.  Entitlement to service connection for a disorder of the 
finger joints.

6.  Entitlement to service connection for high blood 
pressure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active military service from February 1986 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating determination of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

Thereafter, the Pittsburgh, Pennsylvania, RO assumed 
jurisdiction.

The Board notes that the veteran requested a Travel Board 
hearing be held in Japan.  He subsequently withdrew his 
request for this hearing.  

The issue of entitlement to service connection for high blood 
pressure is REMANDED to the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  Any current fungal infection of the feet/toenails is not 
of service origin.

2.  Any current varicose veins are not of service origin. 

3.  Resolving reasonable doubt in favor of the veteran, 
cervical spine radiculopathy is of service origin.

4.  There is no competent medical evidence of record 
demonstrating that the veteran currently has a disability 
arising from his inservice excision of the neurofibroma from 
his right upper back.

5.  Any current disorder of the finger joints is not of 
service origin.


CONCLUSIONS OF LAW

1.  A fungal infection of the feet/toenails was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Bilateral varicose veins were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

3.  Radiculopathy of the cervical spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  Residuals of an inservice excision of a neurofibroma from 
the right upper back were not incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

5.  A disorder of the finger joints was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The October 2005 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The October 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  In response to the October 2005 letter, the 
veteran reported that he was going to be submitting 
additional records in support of his claim.  In an April 2006 
letter, wherein the veteran requested that his scheduled May 
2006 Travel Board hearing be cancelled, the veteran again 
stated that he was going to be furnishing additional evidence 
in support of his claim.  To date, no additional information 
has been received.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As to the issues of service connection for a fungal infection 
of the feet/toenails, varicose veins, status post excision of 
neurofibroma of the right upper back, and a disorder of the 
finger joints, as the Board concludes below that the 
preponderance of the evidence is against these claims, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  With regard to the 
cervical spine claim, the Board is granting service 
connection, but an effective date will not be set until a 
subsequent decision by the RO.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified. The veteran was also afforded a 
VA examination.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claims.

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

Fungal Infection of the Feet/Toenails

A review of the service medical records reveals that there 
were no complaints or findings of a fungal infection of the 
toenails/feet in service.  At the time of a June 1995 
examination, normal findings were reported for the feet and 
skin.  The veteran also checked the no box on his June 1995 
report of medical history when asked if he had or had ever 
had skin disease.  The veteran also checked the no box when 
asked if he had or had ever had problems with his feet.  On 
his January 1997 report of medical history, the veteran again 
checked the no boxes when asked if he had or had ever had 
skin disease or foot trouble.  At the time of his April 1999 
medical board examination, normal findings were reported for 
the skin.  The veteran was noted to have degenerative joint 
disease of the feet.  Finally, on his April 1999 medical 
board report of medical history, the veteran again checked 
the no box when asked if he had or had ever had a skin 
disease.  The veteran was again noted to have degenerative 
joint disease of the feet.  There was no notation of a skin 
disease/disorder of the feet or toenails at that time.  

On his September 2000 application for compensation, the 
veteran indicated that he had had a fungal infection of the 
toenails since 1994.  

At the time of his October 2000 VA examination, the veteran's 
toenails were noted to be crumbly and onychomycotic.  A 
diagnosis of onychomycosis of the toenails was rendered.  

In an April 2001 statement in support of claim, the veteran's 
ex-wife indicated that she had known the veteran to have had 
a fungal infection of his toenails since May 2000.  

While the Board notes that the veteran's toenails were found 
to be crumbly and to be onychomycotic at the time of his 
October 2000 VA examination, his service medical records are 
devoid of any complaints or findings of a skin disease of the 
toenails or feet.  On his inservice reports of medical 
history, the veteran checked the no box on each occasion when 
asked if he had or had ever had any skin disease.  Physical 
examinations performed during the veteran's period of service 
revealed normal findings for the skin.  Moreover, other than 
findings of degenerative joint disease of the feet, there 
were no notations of any skin problems of the feet, including 
the toenails.  Furthermore, the veteran did not report having 
a toenail fungus at any time during his period of service.  

As to the statement from the veteran's ex-wife, the Board 
notes that she indicated that she had known the veteran since 
May 2000, which is subsequent to the veteran's period of 
service.  

The absence of a finding of a skin disease of the 
feet/toenails, combined with the normal findings for the skin 
at the time of each service examination, and the veteran's 
notation of never having had a skin disease on each report of 
medical history, outweigh his current statements and 
demonstrate that the preponderance of the evidence is against 
the claim for service connection for a skin disease of the 
feet/toenails.  


Bilateral Varicose Veins

A review of the service medical records reveals that there 
were no complaints or findings of varicose veins in service.  
At the time of a June 1995 examination, normal findings were 
reported for the vascular system and lower extremities.  On 
his June 1995 report of medical history the veteran did not 
report having, nor were there any findings of, varicose 
veins.  On his January 1997 report of medical history, the 
veteran again did not report having varicose veins nor were 
than any such findings.  At the time of the veteran's April 
1999 medical board examination, normal findings were again 
reported for the vascular system, with no findings of 
varicose veins being reported at that time.  Finally, on his 
April 1999 medical board report of medical history, the 
veteran again did not report having, nor were there any 
findings of, varicose veins.  

On his September 2000 application for compensation, the 
veteran indicated that he had had varicose veins on the back 
of both legs since 1996.  

At the time of his October 2000 VA examination, the veteran 
was noted to have varicosities on his right and left legs.  

In an April 2001 statement in support of claim, the veteran's 
ex-wife indicated that she had known the veteran to have had 
varicose veins since May 2000.  

While the Board notes that the veteran was found to have 
varicosities on both legs at the time of his October 2000 VA 
examination, his service medical records are devoid of any 
complaints or findings of varicose veins.  On his inservice 
reports of medical history, the veteran did not report having 
varicose veins nor were there any such findings.  Physical 
examinations performed during the veteran's period of service 
revealed normal vascular findings, with no notations of 
varicose veins.  Furthermore, the veteran did not report 
having varicose veins at any time during his period of 
service.  

As to the statement from the veteran's ex-wife, the Board 
again notes that she did not know he veteran until after 
service.  

The absence of findings of varicose veins until after 
service, combined with the normal findings for the vascular 
system at the time of each service examination and the lack 
of a notation or finding of varicose veins on the reports of 
medical history, demonstrate that the preponderance of the 
evidence is against the claim for service connection for 
bilateral varicose veins.  

Cervical Spine

With regard to the veteran's claim for a cervical spine/neck 
disorder, the Board notes that the veteran was involved in an 
automobile accident in 1992.  In an August 1999 treatment 
record, the veteran was noted to have questionable chronic 
neck pain.  In a March 2003 treatment report, the veteran's 
private physician, M. Fox, M.D., indicated that it was his 
belief that the veteran had chronic neck pain as a result of 
the 1992 automobile accident.  The Board notes that the 
veteran has currently been found to have radiculopathy at C8-
T1. 

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  

The veteran's private physician has opined that that the 
veteran's current neck problems were the result of the 1992 
automobile accident.  Dr. Fox noted an electromyographic 
study that showed radiculopathy at C8-T1.  This is the only 
competent medical opinion on the relationship between a 
current neck disability and service.  Dr. Fox's opinion, 
weighs the evidence in favor of a conclusion that the veteran 
currently has cervical spine radiculopathy which is related 
to service.  Therefore, service connection is warranted for 
cervical spine radiculopathy.  

Status Post Excision of Neurofibroma of the Right Upper Back

With regard to the veteran's claim of service connection for 
residuals of status post excision of a neurofibroma of the 
right upper back, the Board notes that the veteran had a 
neurofibroma excised from this area while in service.  The 
Board further observes that at the time of an October 2000 VA 
examination, there were no complaints or findings concerning 
the excision of the neurofibroma.  

In an April 2001 statement, the veteran's wife indicated that 
the veteran currently had a small lump on his right back.  

As to the veteran's and his wife's beliefs that that he 
currently has residuals of the neurofibroma excision, the 
Board notes that neither is qualified to render an opinion as 
to whether the veteran currently has residuals of the 
neurofibroma excision and whether that condition is related 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As noted above, there have been no competent medical findings 
of neurofibroma excision residuals.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
veteran has also not reported having pain in the area of the 
excision.  To qualify as a disability, there must be a 
demonstration of disability present to a compensable degree.  
Cross v. Brown, 9 Vet. App. 18 (1996).  Such is not the case 
here.  

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Finger Joints

The veteran's service medical records reveal that he 
complained about pain in his finger joints on several 
occasions during service.  The service medical records do not 
reveal any objective findings of a finger disorder, including 
degenerative joint disease of the fingers.  

At the time of his October 2000 VA examination, the veteran 
complained of pain in his fingers.  Physical examination 
performed at that time did not reveal any findings of a 
finger disorder.  The veteran was noted to have full range of 
motion of all joints.  

In December 2000, the veteran was seen with complaints of 
wrist/hand pain, as well as numbness and tingling, worse on 
the right.  The veteran did not report having any weakness in 
his hand grip.  Physical examination performed at that time 
revealed no deformity or erythema with full range of motion 
for the DIP, PIP, and MCP joints.  The examiner rendered a 
diagnosis of overuse injury, carpal tunnel syndrome, which he 
related to the veteran's spending most of his day typing.  
The veteran had filed a worker's compensation claim for pain 
and swelling in the wrists and fingers and pain in the elbows 
as a result of typing at his terminal computer in December 
2000.  

There were no objective medical findings of any finger joint 
problems subsequent to December 2000, and the veteran has not 
reported such problems.  

Service connection is not warranted for a disorder of the 
finger joints.  The veteran's service medical records, while 
noting pain being reported by the veteran concerning his 
fingers, do not contain any objective medical problems of a 
finger joint problem.  The October 2000 VA examination also 
did not reveal any objective medical findings relating to the 
veteran's period of service.  

The Board does note that the veteran was diagnosed as having 
carpal tunnel syndrome in December 2000; however, there were 
no findings of joint disorder of the fingers at that time.  
Moreover, the carpal tunnel syndrome has been related to the 
veteran's work as a computer terminal operator subsequent to 
service.  

As to the veteran's belief that that he currently has a joint 
disorder of the fingers related to service, the Board notes 
that he is not qualified to render an opinion as to whether 
he currently has a joint disorder of the fingers and whether 
that condition is related to service.  See Espiritu.

Service connection is not warranted for a joint disorder of 
the fingers.  While the veteran complained of finger pain in 
service, there were no objective medical findings of a joint 
disorder of the fingers in service.  There were also no 
findings of a joint disorder of the fingers at the time of 
the October 2000 VA examination.  While the Board notes that 
the veteran has been diagnosed as having carpal tunnel 
syndrome, this has been related to his employment as a 
computer terminal operator subsequent to this period of 
service.  Moreover, there has been no competent medical 
evidence submitted relating any joint disorder of the fingers 
to the veteran's period of service.  As such, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for a fungal infection of the 
feet/toenails is denied.  

Service connection for bilateral varicose veins is denied.  

Service connection for cervical spine radiculopathy is 
granted.  

Service connection for residuals of an inservice excision of 
a neurofibroma from the right upper back is denied.

Service connection for a disorder of the finger joints is 
denied.  


REMAND

With regard to the issue of service connection for high blood 
pressure, the Board notes that the veteran was found to have 
elevated blood pressure readings on several occasions during 
service, including readings as high as 176 systolic and 98 
diastolic.  The Board further observes that the veteran was 
found to have a systolic reading of 152 at the time of his 
October 2000 VA examination.  Moreover, at the time of his 
March 2003 consultation with Dr. Fox, the veteran's blood 
pressure was noted to be 160/102.  Based upon the elevated 
blood pressure readings in service and subsequent to service, 
the Board is of the opinion that the veteran should be 
afforded a VA examination to determine if he currently has 
hypertension, and, if so, whether it is related to his period 
of service.   

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
an examination to determine whether he 
has current hypertension related to 
service.  The claims folder should be 
made available to the examining physician 
for review.  The examiner should answer 
the following question: Does the veteran 
currently have hypertension?  If so, is 
it at least as likely as not (50 percent 
probability or greater) that any current 
hypertension is related to the veteran's 
period of active service?  The examiner 
should provide a rationale for all 
opinions.

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


